Case tISoOH1O734-4NMIG Docunnent 72-1FilBiee201412720P agage af ef 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

Plaintiff

v. Civil Action No. 15-10734-NMG
$16,037.90 IN UNITED STATES CURRENCY
SEIZED ON OCTOBER 15, 2014, FROM BANK.
OF AMERICA ACCOUNT, # XXXKXKXXXX4100
HELD IN NAME OF DBA NEW FAMILY 88
SUPERMARKET; $53,791.09 IN UNITED
STATES CURRENCY SEIZED ON OCTOBER
15, 2014, FROM TD BANK ACCOUNT
#XXXXXX6574 HELD IN NAME OF NEW
FAMILY 88 SUPERMARKET; AND $5,700 IN
UNITED STATES CURRENCY SEIZED ON
OCTOBER 15, 2014, FROM NEW FAMILY 88
SUPERMARKET, 877-883 MAIN STREET,
WORCESTER, MASSACHUSETTS,

Defendants.

Nee Noe Nene Nee Nee ee Nee Se Se ee See Nee Ne” ee” See” eee eee” nee” ee”

FINAL JUDGMENT AND ORDER OF FORFEITURE

GORTON, D.J.
This Court, having allowed plaintiff's Request for Notice of Default, it is hereby
ORDERED, ADJUDGED and DECREED:
1. That judgment be and hereby is entered in favor of the plaintiff, the United States
of America;
2. That the following in rem defendant properties:
(a) $16,037.90 in United States currency, seized on October 15, 2014, from Bank of
America account #XXXXXXXX4100 held in name of DBA New Family 88

Supermarket;

(b) $53,791.09 in United States currency, seized on October 15, 2014, from TD Bank
account #XXXXXX6574 held in name of New Family 88 Supermarket; and

(c) $5,700 in United States currency, seized on October 15, 2014, from New Family
88 Supermarket, 877-883 Main Street, Worcester, Massachusetts
Case L48-VAB 734 NME BRCHMent 76-1 NR OUHA oP Ae OH 2

(collectively, the “Subject Accounts”), are hereby forfeited to the United States of America
pursuant to 7 U.S.C. § 2024(e), 18 U.S.C. §§ 981(a)(1)(A) and 981(a)(1)(C), and 28 U.S.C.
§ 2461(c);

3. That any claims of interest of Liangdong Lu and any other parties claiming any
right, title, or interest in or to the Subject Accounts, are hereby held in default and dismissed,
having been defaulted on January 8, 2020;

4. That the Internal Revenue Service shall retain the Subject Accounts in its secure
custody and control, and shall dispose of them in accordance with United States Department of
Justice policies regarding the disposition of forfeited property; and

3: That this Court shall retain jurisdiction in this case and this Order shall be, and
hereby is, the full and final disposition of the above-described Subject Accounts in this civil

forfeiture action.

APPROVED AND SO ORDERED:

NATHANIEL M. GORTON
United States District Judge

Date: af 4/20
